                 Case 19-22607-RAM   Doc 105   Filed 03/27/20   Page 1 of 3




         ORDERED in the Southern District of Florida on March 26, 2020.




                                                       Robert A. Mark, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                          )
       In re:                             )        Case No. 19-22607-BKC-RAM
                                          )
       LEE ROBERT ROHE,                   )        Chapter 13
                                          )
            Debtor.                       )
                                          )

                               ORDER CLARIFYING THAT
                           AUTOMATIC STAY DOES NOT APPLY
                        TO PENDING ELEVENTH CIRCUIT APPEAL

            The Court conducted a hearing on March 26, 2020, on Debtor’s

       Notice of Compliance With February 11, 2020 Order From the Eleventh

       Circuit Court of Appeals requesting a Ruling Re: Stay of Appeal

       (“Debtor’s Request for Ruling”) [DE# 83].         The Request for Ruling

       references an appeal pending in the United States Court of Appeals

       for the Eleventh Circuit (the “Eleventh Circuit”) in a case styled
            Case 19-22607-RAM   Doc 105    Filed 03/27/20   Page 2 of 3



as Susan Lynne Rohe, Plaintiff-Appellant v. Wells Fargo Bank, N.A.,

Defendant-Appellee, Case No. 19-13947-HH (the “Eleventh Circuit

Appeal”).

     On February 11, 2020, the Eleventh Circuit entered an Order

in the Eleventh Circuit Appeal staying the appeal pending a ruling

from the bankruptcy court on whether the automatic stay in this

bankruptcy case filed by Lee Rohe, the Appellant’s husband, applies

to the Eleventh Circuit Appeal.           A copy of this Order is attached

as Exhibit 3 to the Request for Ruling [DE# 83-2].                  The Request

for Ruling asks this Court to respond to the Eleventh Circuit’s

question.    Therefore, it is -

     ORDERED that the automatic stay in this bankruptcy case does

not apply to the Eleventh Circuit Appeal.           The district court case

subject of the Eleventh Circuit Appeal was filed by the Debtor’s

wife, and neither the district court case nor the Eleventh Circuit

Appeal is an action against the Debtor subject to the automatic

stay.

                                    ###




                                      2
         Case 19-22607-RAM   Doc 105   Filed 03/27/20   Page 3 of 3



COPIES FURNISHED TO:

Nancy K. Neidich, Esq.
Steven G. Powrozek, Esq.

CLERK TO SERVE PARTIES BELOW:

Lee Robert Rohe, Esq.
30410 Sea Grape Terrace
Big Pine Key, FL 33043

David J. Smith, Clerk of Court
Eleventh Circuit Court of Appeals
Elbert Parr Tuttle Court of
Appeals Building
56 Forsyth Street N.W.
Atlanta, GA 30303

(11th Circuit Court of Appeals Case No. 19-13947-HH)




                                   3
